Citation Nr: 0841355	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-34 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), rated noncompensable from 
August 10, 2006, and 30 percent disabling from November 2007.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim for an increased 
rating for hearing loss and granted service connection for 
PTSD and assigned a 0 percent rating, effective August 10, 
2006.  The PTSD rating was increased to 30 percent disabling, 
effective November 2007.

New evidence has been submitted subsequent to the August 2008 
supplemental statement of the case, but it is duplicative of 
evidence already in the file.  This evidence includes an 
October 2008 letter from the veteran which states that there 
are missing medical records from the 1970s and 1980s which 
will show he is entitled to an earlier effective date for 
PTSD.  This appears to be a claim for an earlier effective 
date and is REFERRED to the RO for appropriate action.

The appeal for an increased evaluation for hearing loss is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 28, 2007, the veteran's PTSD was 
characterized by mild symptoms which did not affect his 
former job or family, trouble sleeping, and an anxious mood, 
but not depression, panic attacks, and memory troubles.

2.  From November 28, 2007, the veteran's PTSD was 
characterized by moderate symptoms which he now claimed may 
have affected his former job, but his affect and speech were 
appropriate, he denied panic attacks, memory was normal, 
judgment was appropriate, and there was no evidence of 
impaired abstract thinking.


CONCLUSION OF LAW

The criteria for higher initial ratings for the veteran's 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to a higher initial 
rating for PTSD.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  In 
addition, in August 2008 he received notice regarding 
disability evaluations and effective dates.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet.App. 
128 (2008).  That burden has not been met in this case.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA treatment records.  Although the veteran 
stated in the October 2008 letter that additional records 
from November 2008 would show PTSD, the Board finds these 
records are unnecessary as the diagnosis is already 
established and the veteran did not contend that his 
disability is more severe than it was at a November 2007 VA 
examination.  The veteran was afforded multiple VA medical 
examinations.  He was provided the opportunity to appear at 
hearings before the RO and the Board.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

PTSD

The veteran is rated noncompensable from August 2006 and 30 
percent disabled from November 2007.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In an appeal from an initial rating, the Board must consider 
the medical evidence during the entire period since the 
veteran's claim was first filed.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, supra, the Court held that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (staged 
ratings).  Id. at 126. Here, the veteran is entitled to stage 
ratings as this is an appeal from his initial rating.

As provided by the VA Schedule for Rating Disabilities, a 
10 percent evaluation is provided for an acquired psychiatric 
disorder that causes an occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran was afforded a PTSD examination in December 2006.  
He described his wife as the best thing to ever happen to him 
and said he had good family relationships, though he had 
limited friendships.  He enjoyed golf, reading, and the 
internet.  He was clean and appropriately dressed, affect was 
appropriate, mood was anxious, attention was intact, he was 
oriented, thought process and content were unremarkable, he 
did not have delusions, and judgment was appropriate.  
Behavior was appropriate, impulse control was fair, hygiene 
was good, memory was normal, and the veteran did not have 
hallucinations.  There was no ritualistic or obsessive 
behavior, no panic attacks, no homicidal or suicidal 
thoughts, and no episodes of violence.  The veteran's PTSD 
symptoms included recurrent and intrusive distressing 
recollections of the event, acting or feeling as if the 
traumatic event was occurring, avoiding thoughts and feelings 
related to the trauma, feelings of detachment, 
hypervigilence, and an exaggerated startle response.  The 
veteran had persistent trouble sleeping.  PTSD symptoms were 
chronic, milder in intervening years, with some exacerbation 
over the previous year.  The veteran was retired and reported 
that he had retired due to heart disease. A Global Assessment 
of Functioning score of 65 was assigned, to reflect mild 
symptoms and generally adequate functioning.

The veteran attended an examination for PTSD in November 
2007.  The veteran described his relationship with his wife 
as "excellent," his relationships with his grandchildren as 
"real good," and his relationships with his children as 
"good."  He said his family feels they have to "walk on 
egg shells" around him sometimes due to his PTSD symptoms.  
He does not have close friends and feels he has difficulty 
communicating with others.  He enjoys playing golf, reading, 
yard work, gardening and puzzles and denied problems engaging 
in recreational activities.  The examiner noted moderate 
symptoms and moderate difficulty in social and/or industrial 
adaptive functioning.  The veteran is described as 
cooperative, friendly, and attentive.  Affect was 
appropriate, mood was anxious, attention was intact, he was 
oriented, thought process and content were unremarkable, he 
did not have delusions and judgment was appropriate.  The 
veteran did not have difficulty falling asleep at night but 
awoke frequently.  He reported one combat-related nightmare 
per month.  Behavior was appropriate, impulse control was 
fair, hygiene was good, memory was normal, and the veteran 
did not have hallucinations.  There was no ritualistic or 
obsessive behavior, no panic attacks, no homicidal or 
suicidal thoughts, and no episodes of violence.  The veteran 
complained that he got impatient in the grocery store.  The 
veteran's PTSD symptoms included recurrent and intrusive 
distressing recollections of the event, acting or feeling as 
if the traumatic event was occurring, avoiding thoughts and 
feelings related to the trauma, feelings of detachment, 
hypervigilence, and an exaggerated startle response.  PTSD 
was chronic and moderate to severe.  The veteran complained 
that he felt isolated.  He complained of flashbacks while 
working and that his symptoms impaired his work performance.  
He retired in 1985.  A GAF score of 60 was assigned.

In November 2006, the veteran's son provided a written 
statement explaining that the veteran had nightmares, 
isolation, total disinterest, felt out of touch, and his 
family does not understand him.  The veteran has a difficult 
time maintaining a job and a normal life.

The Board finds that the veteran's symptoms are consistent 
with a noncompensable evaluation prior to November 28, 2007.  
At the December 2006 examination, the veteran reported 
positive familial relationships and that he had few close 
friends only because many of them had died.  He maintained 
hobbies such as golf.  He reported having retired due to 
heart disease, but reported no history of trouble at work due 
to possible PTSD symptoms.  Although his mood was anxious, he 
was not depressed and did not experience panic attacks.  
Memory was normal.  The only symptom consistent with a 30 
percent rating was trouble sleeping.  Given that the 
veteran's social and occupational functioning do not appear 
to be impaired, a higher rating is not warranted.

Furthermore, his GAF score at the December 2006 examination 
was a 65.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  A score of 61-70 illustrates "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  The Board finds that 
this GAF score is consistent with a noncompensable rating, as 
it reflect the veteran's mild symptoms, generally good 
functioning, and his positive familial relationships.

The Board finds that the veteran's symptoms are consistent 
with the currently assigned 30 percent evaluation, but no 
higher, from November 28, 2007.  The veteran's familial 
relationships remained positive and he still had few close 
friends.  Unlike at his previous examination, he reported 
that his PTSD symptoms had caused some mild interference at 
his job, but the fact still remains that he retired due to 
heart disease and has not contended that he was ever 
disciplined at work due to his PTSD.  He mentioned that, as a 
real estate broker, he sometimes left closings early to "get 
it together" but never said that he lost clients or business 
as a result.  His affect and speech were appropriate, he 
denied panic attacks, memory was normal, judgment was 
appropriate, and there was no evidence of impaired abstract 
thinking.  He did report that his family felt they had to 
"walk on eggshells" around him, but otherwise no 
disturbances of motivation or mood were noted.  The Board 
finds that the veteran's symptoms during this time period 
were moderate and are consistent with the currently assigned 
30 percent evaluation and do not merit a higher 50 percent 
evaluation.

Furthermore, the veteran's GAF score in November 2007 was a 
60.  A score of 51-60 represents "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  This core is consistent with the 
veteran's symptoms of moderate difficulty at work or home, 
but not with the more severe symptoms required for a 50 
percent evaluation.

The Board acknowledges that the veteran's symptoms have 
impacted his life continuously since his meritorious service.  
However, a higher rating cannot be assigned as the symptoms 
during the appeal period were not severe enough to merit more 
than the currently assigned ratings.  The preponderance of 
the evidence is against the veteran's claim for service a 
higher initial rating.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim for higher initial 
evaluations cannot be granted.


ORDER

The appeal for higher initial evaluations for PTSD is denied.




REMAND

The veteran, who is a Purple Heart recipient, contends that 
he is entitled to a higher evaluation for service-connected 
hearing loss.  He was afforded two audiological examinations, 
in November 2006 and November 2007, and both examiners 
vaguely stated that the results were "unreliable" and 
listed 0s for his puretone threshold scores.  The November 
2007 examiner stated that "Spondee" responses disagreed 
with the puretone thresholds offered.  Both examiners stated 
that the test results were not suitable for adjudication.  
The veteran should be given a final opportunity to attend an 
examination and provide accurate responses to audiological 
testing.  The examiner must provide a thorough opinion which 
explains the results, including any inaccuracies or issues 
with the reliability of the veteran's responses.

The veteran should be advised that he is being afforded a 
final opportunity to attend a VA examination and that he will 
only be granted an increased evaluation if the responses he 
provides are accurate.  He should also be advised that he is 
already service-connected for hearing loss and that the issue 
before VA is the current severity of his hearing loss, not 
the severity of his hearing loss since service or since 
service connection was granted.  He should be provided again 
with the diagnostic criteria used to evaluate hearing loss 
and told that a reliable and accurate audiological 
examination is necessary to assign an evaluation under these 
criteria.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran written notice 
explaining that this is his final 
opportunity to attend a VA examination and 
that he will only be granted an increased 
evaluation if the responses he provides are 
accurate; advising him that he is already 
service-connected for hearing loss and that 
the issue before VA is the current severity 
of his hearing loss; providing him with the 
diagnostic criteria used to evaluate hearing 
loss; and explaining that a reliable and 
accurate audiological examination is 
necessary to assign an evaluation.

2.  After the above notice is sent, the 
entire claims file must be made available to 
the VA examiner.  Pertinent documents should 
be reviewed.  The examiner must conduct a 
complete audiological history and 
examination.  If the examiner finds that the 
responses provided are unreliable or that 
there is a conflict between "Spondee" 
responses and puretone thresholds offered, 
the examiner must still provide numerical 
data and must explain any conflicts, 
inaccuracies, or unreliable results in 
detail.  If the results indicate that the 
veteran is not providing accurate results, 
the examiner should state as much in the 
opinion.

3.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


